                                                                       United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     March 14, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                              HOUSTON DIVISION



IN THE MATTER OF THE COMPLAINT             §
OF AMERICAN COMMERCIAL BARGE               §
LINE LLC FOR EXONERATION FROM              §
OR LIMITATION OF LIABILITY                 §
                                           §
and                                        §
                                           §         CIVIL ACTION NO. H-17-3841
IN THE MATTER OF THE COMPLAINT             §
OF KINDER MORGAN MARINE                    §
SERVICES, LLC, AS OPERATOR AND             §
OWNER OF THE M/V AUSTIN STONE              §
FOR EXONERATION FROM OR                    §
LIMITATION OF LIABILITY                    §



                       MEMORANDUM OPINION AND ORDER


      Christopher Brothers ("Brothers" or "Claimant") filed suit in

Harris County, Texas, against Kinder Morgan Marine Services, LLC

("KMMS") and American Commercial Barge Line, LLC ("ACBL") alleging

claims    of    negligence,   negligence       per   se,   and gross   negligence

related    to    alleged   injuries   he       sustained   during   two    separate

incidents while working aboard two KMMS vessels,                the Elmer Stone

and Austin Stone, in 2015 and 2016 respectively. 1              ACBL filed this

limitation of liability action on December 21,                 2017,   seeking to



      1
      See Plaintiff's    First Amended Petition     ("State Court
Petition"), Exhibit B to Kinder Morgan Marine Services, LLC' s
Response in Opposition to Claimant's Motion to Dissolve Limitation
Injunction ("KMMS's Response in Opposition to Dissolve"), Docket
Entry No. 26-2, pp. 2-3; Claimant's Motion to Bifurcate, Docket
Entry No. 23, p. 2 (stating that the 2015 accident occurred on the
Elmer Stone and that the 2016 accident occurred on the Austin
Stone) .
limit its liability for injuries Brothers sustained in the 2016

incident.      KMMS filed a separate limitation of liability action

seeking to limit its liability to Brothers for his injuries arising

from both the 2015 and 2016 incidents. 2                 Brothers filed separate

answers and claims against KMMS and ACBL in the two limitation

actions. 3     The       two   limitation      actions    were     consolidated     on

March 28, 2018. 4    KMMS filed its own answer and claims against ACBL

on April 20, 2018, seeking indemnity and contribution from ACBL for

liability     it   may    incur   to    Brothers   as    a   result    of   the   2016

accident. 5

     On July 19,          2018,   the   court   issued an order staying the

institution or prosecution of any of Brothers' claims against ACBL

except in this action for exoneration. 6                Pending before the court

are Claimant's Motion and Amended Motion to Dissolve Limitation

Injunction (Docket Entry Nos. 22 and 34) and Claimant's Motion to

Bifurcate (Docket Entry No. 23).            For the reasons explained below,

Brothers' motions will be denied.

     2
     See Complaint for Exoneration from                       or    Limitation      of
Liability, Docket Entry No. 1 in 4:18-cv-72.
     3
      See Answer and Claims of Claimant Christopher Brothers,
Docket Entry No. 4; Answer and Claims of Claimant Christopher
Brothers, Docket Entry No. 3 in 4:18-CV-72.
     4
         See Order [March 28, 2018], Docket Entry No. 11.
     5
      See Answer and Claim [of Claimant Kinder                        Morgan   Marine
Services, LLC], Docket Entry No. 13, pp. 5-6.
     6
      See Order Approving Stipulation for Costs and Security for
Value and Directing Issuance of Notice, and Restraining Suits,
Docket Entry No. 20, pp. 2-3.

                                         -2-
       I.    Claimant's Motion to Dissolve Limitation Injunction

       "A    shipowner     facing    potential       liability       for     a      maritime

accident may file suit in federal court seeking protection under

the [Limitation] Act, a statute that permits a shipowner to limit

his   liability for damages or injuries arising from a                              maritime

accident to 'the amount or value of the interest of such owner in

such vessel,         and her freight then pending.'"             In re Port Arthur

Towing Co., 42 F.3d 312, 315 (5th Cir. 1995)                  (citing 46 U.S.C. app.

§   183(a)).        When a limitation action is filed by a vessel owner

"the federal district court stays all related claims against the

shipowner pending in any forum,                  and requires all          claimants to

assert      their    claims   in   the   limitation court."            Id.       (internal

quotations omitted)

       "[C] laims may proceed outside the limitation action                           (1)    if

they total      less    than the value of           the vessel,       or     ( 2)    if     the

claimants      stipulate      that       the     federal   court      has        exclusive

jurisdiction over the limitation of liability proceeding and that

they will not seek to enforce a greater damage award until the

limitation action has been heard by the federal court."                          Odeco Oil

and Gas Company, Drilling Division v. Bonnette,                      4 F.3d 401,            404

(5th Cir.      1993)     ("Odeco I").          To proceed in state court                  "all

claimants must sign the             stipulation protecting the               shipowner's

rights under the Limitation Act."                   Odeco Oil and Gas Company,

Drilling Division v. Bonnette,                 74 F.3d 671,    675   (5th Cir. 1996)


                                           -3-
"Odeco II").   "[P]arties seeking indemnification and contribution

from a shipowner must be considered claimants within the meaning of

the Limitation Act."   Id.

     In an attempt to proceed with his state court action, Brothers

has made the following stipulation:

     1.   Petitioners are entitled to and have the right to
          litigate all issues relating to limitation of
          liability in this Court.     Claimant specifically
          reserves his right to deny and contest in this
          Court all assertions and allegations made by
          Petitioners in their respective Complaints for
          Exoneration From or Limitation of Liability;

     2.   Claimant will not seek any judgment on the issue of
          Petitioners' right to limitation of liability in
          any other federal or state courts;

     3.   Claimant will not seek to enforce any judgment in
          excess of the value of the respective limitation
          funds pending the adjudication of the Complaints
          for Exoneration From or Limitation of Liability in
          this Court;

     4.   In the event there is a judgment or recovery in the
          state court in excess of the stated value of the
          respective limitation funds, in no event will
          Claimant herein seek to enforce that excess
          judgment or recovery insofar as the same may expose
          Petitioners to liability in excess of the stated
          value of the respective limitation funds unless and
          until the federal court finds that Petitioners are
          not entitled to such limitation;

     5.   Claimant waives any res judicata effect of the
          decisions of the state court on limitation of
          liability and the amount of the limitation fund. 7

KMMS and ACBL argue that Brothers' stipulation is not sufficient

for two reasons:   First, KMMS and ACBL argue that the substance of


     7
     See Claimant's Amended Motion to         Dissolve   Limitation
Injunction, Docket Entry No. 34, pp. 3-4.

                                -4-
the stipulation is                insufficient under Fifth Circuit precedent.

Second, KMMS and ACBL argue that the stipulation fails regardless

of its substantive sufficiency because KMMS is a claimant and has

refused to sign the stipulation.                   The claims in this case exceed

the value of ACBL' s vessels. 8                  KMMS is a    "claimant" within the

meaning of the Limitation Act because KMMS seeks indemnity and

contribution from ACBL for its liability for the 2016 accident.

For Brothers' stipulation to be sufficient, KMMS needed to sign it.

But KMMS has expressly refused to do so.

       The court is not persuaded by Brothers' argument that KMMS's

indemnity and contribution claims should not be considered because

they       are   based       on    KMMS's   maintenance       and    cure     obligation.

Maintenance and cure is a contractual obligation a shipowner owes

to a seaman.           Brister v. A.W.I., Inc., 946 F.2d 350, 360 (5th Cir.

1991).        Maintenance and cure claims typically accompany claims

under the Jones Act or claims for unseaworthiness, both of which

require a showing of fault or negligence and offer a more liberal

recovery.             See   id.   at   360-61.     A shipowner       cannot    limit   his

liability to his employee for maintenance and cure in a limitation

action because maintenance and cure is a contractual obligation.

See id.       KMMS is not seeking to limit its liability for maintenance

and    cure      to    Brothers .       Neither    Brothers    nor   KMMS     is   seeking


       8
      See KMMS's Response in Opposition to Dissolve, Docket Entry
No. 26, p. 3; Order Approving Stipulation for Costs and Security
for Value and Directing Issuance of Notice, and Restraining Suits,
Docket Entry No. 20, p. 2.

                                             -5-
maintenance and cure from ACBL.                 Brothers' claims against ACBL and

KMMS' s    indemnity and contribution claims against ACBL are tort

claims.     Brister does not prohibit KMMS from seeking indemnity or

contribution from ACBL to recover what it must pay to Brothers in

maintenance and cure as a result of the 2016 accident.

      The stipulation is insufficient because not all claimants have

agreed to sign it.             Brothers' motions to dissolve the injunction

will therefore be denied.


                   II.     Claimant's Motion to Bifurcate

      A district court has discretion to order separate trials of

one   or    more    claims       or    issues      "[f]or     convenience,        to   avoid

prejudice, or to expedite and economize."                     Fed. R. Civ. P. 42(b).

The   Fifth    Circuit         has    cautioned     that     for    bifurcation        to   be

appropriate,       the    "issue      to   be   tried       [separately]    must       be   so

distinct and separable from the others that a trial of it alone may

be had without injustice."              Swofford v. B & W, Inc., 336 F.2d 406,

415 (5th Cir. 1964), cert. denied, 85 S. Ct. 653                       (1965).

      "Tension exists between the saving to suitors clause and the

Limitation Act because the                 former affords          suitors a    choice of

remedies,     while      the    latter gives       shipowners       the   right    to seek

limitation of their liability exclusively in federal court."                            In re

Tetra Applied Technologies,                L.P.,    362    F.3d 338,      340    (5th Cir.

2004).     Some courts have resolved this conflict by bifurcating the

personal injury and limitation actions and allowing two separate

                                             -6-
trials -- a federal bench trial on limitation of liability and a

state jury trial on the personal injury claims.                   See Langnes v.

Green,      51 S.   Ct.   243,    247   (1931).    To proceed in state court,

however, all claimants in a multiple claimant limitation proceeding

must "stipulate that the federal court has exclusive jurisdiction

over limitation issues and [that]               the claimants will not seek to

enforce a greater damage award than the limitation fund .                        11




Texaco, Inc. v. William§, 47 F.3d 765, 768 (5th Cir. 1995).

      Brothers seeks to bifurcate this action in order to try his

Jones Act and other maritime injury claims before a state court

jury. 9     KMMS is a claimant under the Limitation Act.                KMMS has

refused to sign a stipulation promising not to enforce a damage

award greater than the limitation fund.               KMMS has also refused to

agree to bifurcation. 10          Without certainty that KMMS and Brothers'

claims against ACBL will not exceed the                    limitation fund,   "the

federal      forum must     remain the      sole   forum   for adjudicating the

claims against [ACBL]        11
                                  Odeco II, 74 F. 3d at 675; Odeco I, 4 F.3d

405, n.7 (explaining that Pershing Auto Rentals, Inc. v. Gaffney,

279 F.2d 546, 552 (5th Cir. 1960), mandates that the federal forum

remain the sole forum unless all claimants stipulate as to the

shipowner's right to limitation).               In the absence of a stipulation


      9
          See Claimant's Motion to Bifurcate, Docket Entry No. 23, p. 2.
      10
      See Kinder Morgan Marine Services,       LLC's Response in
Opposition to Claimant's Motion to Bifurcate, Docket Entry No. 27,
p. 6.

                                          -7-
signed by both Brothers and KMMS                  agreeing     to ACBL' s   right    to

limitation,     allowing Brothers'          claims to proceed in state court

would be inappropriate because the court cannot protect ACBL's

right to limitation.


                                III.    Conclusion

       Not all claimants have agreed to stipulate that they will not

seek    damages   against      ACBL    in    excess   of   the    limitation    fund.

Brothers is therefore not entitled to proceed with the state court

action,   and this       court will     remain the sole          forum unless KMMS

agrees to sign a stipulat.ion satisfying the requirements set out by

the    Fifth   Circuit    or   this    court      determines     that   ACBL   is   not

entitled to limit its liability.                  Claimant's Motion and Amended

Motion to Dissolve Limitation Injunction (Docket Entry Nos. 22 and

34) and Claimant's Motion to Bifurcate (Docket Entry No. 23) are

therefore DENIED.

       SIGNED at Houston, Texas, on this the 14th day of March, 2019.




                                                                 LAKE
                                                   UNITED STATES DISTRICT JUDGE




                                            -8-
